DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05 February 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited U.S. Patent Application Publications do not correctly correspond to any such documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “substantially simultaneously” in claims 1 and 8, is a relative term which renders the claim indefinite. The term “substantially simultaneously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the manner in which data packets are transmitted simultaneously is rendered indefinite.
The term “substantially similar” in claims 14 and 17, is a relative term which renders the claims indefinite. The term “substantially simultaneously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the manner in which data packets are similar is rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (EP 3141488 A1), hereinafter referred to as D1.

determining a primary path configured to connect a source node to a receiving node, and an alternate path configured to connect the source node to the receiving node (Referring to Figure 1, primary path and back-up path, with corresponding ports, connecting source and receiving nodes, packets in the same format are considered similar under a broad literal reasonable interpretation.  See paragraphs 0019-0022.), the primary path and the alternate path being stored in a routing table (Referring to Figure 1, paths stored in memory,); and
transmitting, substantially simultaneously, data packets from the source node via the primary path and via the alternate path toward the receiving node, wherein the data packets from both the primary path and the alternate path are accepted and forwarded by the receiving node (Referring to Figures 1 and 5, receiving node D1 receives packets on both paths, wherein the packets from both streams are forwarded depending on the state of the paths, the intermediate node acting as an inspecting of the first and second packets and forwarding according to relative first and second ports.  See paragraphs 0052-0057.)  Further regarding claim 17, under a broad literal reasonable interpretation, in the case of primary path failure, a packet is forwarded along the backup path, and when failure is not detected the packet is forwarded along the primary path, equivalent to the claimed “wherein only one of the first data packet or the second data packet are forwarded, opposite port from which the data packet is received”.  See paragraphs 0059-0061.

Regarding claims 2, 9, 16, and 19, D1 discloses processing, in the receiving node, an earliest received data packet (Referring to Figure 1, receiving node receives a first packet (earliest received data packet).  See paragraphs 0020-0025.)

Regarding claim 3, D1 discloses inspecting, in the receiving node, the data packet to determine whether the data packet was transmitted via the primary path or the alternate path (Referring to Figures 1, 3, and 5, receiving node receives packets via the primary path and backup path, which is identified.  See paragraphs 0035-0038.)

Regarding claims 4 and 10, D1 discloses wherein the network comprises at least one intermediate node, the alternate path comprising at least one more intermediate node than the primary path (Referring to Figures 1, 3, and 5, the network comprise a series of intermediate nodes between the source and receiving nodes and a the configurable backup path may comprise additional intermediate nodes.  See paragraphs 0035-0038.)

Regarding claim 5, D1 discloses wherein the receiving node is configured to forward the data packet along at least one of the primary path and the alternate path to at least one intermediate node, each intermediate node is configured to process an earliest received data packet (Referring to Figures 1, 3, and 5, the network comprise a series of intermediate nodes between the source and receiving nodes and a the configurable backup path may comprise additional intermediate nodes, each intermediate node processes the first received packet (earliest received data packet).  See paragraphs 0035-0038.)

Regarding claims 6 and 12, D1 discloses wherein if the data packet is received via the primary path the data packet is forwarded towards the alternate path, and if the data packet is received via the alternate path the data packet is forwarded towards the primary path (Referring 

Regarding claims 7 and 11, D1 discloses wherein each intermediate node is configured to inspect the data packet to determine whether the data packet was transmitted via the primary path or the alternate path (Referring to Figures 1, 3, and 5, the network comprise a series of intermediate nodes between the source and receiving nodes and a the configurable backup path may comprise additional intermediate nodes, each intermediate node processes the first received packet (earliest received data packet), the pathing is forwarding accordingly, equivalent to claimed forwarding, and identifies and forwards packets according to the primary or backup path, equivalent inspection.  See paragraphs 0035-0038.)

Regarding claims 13 and 20, D1 discloses determining, in the receiving node, a network failure in the primary path when the data packet is transmitted to the receiving node only via the alternate path for at least a time period, wherein the receiving node forwards the data packet via the alternate path if a network failure in the primary path is determined (Referring to Figures 1, 3, and 6, when a network failure is detected the backup path is utilized instead of the primary path for a period of time.  See paragraphs 0059-0061.)

wherein the first data packet and the second data packet originate from a multicast node (Referring to Figures 1, 3, and 5, multicasting from the sending and receiving nodes.)

Regarding claim 18, D1 discloses wherein the wherein the first data packet and the second data packet originate from a unicast node (Referring to Figure 1, FHR is a unicast node.  See paragraphs 0018-0020.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enyedi et al. (US 2014/0016457 A1) - determining a first path which connects the network node to the common source network node along a primary network tree, and determining a second path which connects the network node to the common source network node along a secondary network tree, wherein the first path and the second path show redundancy with respect to each other.
Wijnands (US 2013/0329546 A1) - mLDP failover using fast notification packets, a first network node detects a failure of a second network node or a communication link coupled to the second network node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462